Plaintiff in error, Jack Kendrick, was on the 30th day of January, 1923, by judgment of the county court of Jefferson county, convicted of the offense of unlawful possession of intoxicating liquor, and punishment assessed at a fine of $250 and to serve 90 days in the county jail. From such judgment an appeal was taken to this court, by filing herein on May 26, 1923, petition in error with case-made attached. Since the appeal was taken, suggestion of the death of the plaintiff in error has been made by the counsel of record, and for such reason counsel have filed a verified motion to abate this action, by showing that the plaintiff in error died in the city of Duncan, Okla., on the 10th day of February, 1924. In a criminal action, the purpose of the proceeding being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore considered and adjudged that the proceedings in the above-entitled *Page 167 
cause, and especially under the judgment therein rendered, do abate. It is so ordered, and the cause remanded to the county court of Jefferson county, with directions to enter its appropriate order to that effect.